 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFlatiron Paving Company d/b/a Flatiron MaterialsCompany and Teamsters Construction WorkersLocal No. 13. Case 27-CA-5825July 11, 1980DECISION AND ORDERCHAIRMAN FANNING AND MEMBERS JENKINSAND PENELI OOn November 28, 1979, Administrative LawJudge Burton Litvack issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.Contrary to our dissenting colleague, who re-gards Respondent's reinstatement offer to Parsonsas sufficient, we think the facts here compel theconclusion that Respondent fully understood, andsought to avoid, its reinstatement obligation.Those facts establish that, at the conclusion ofthe strike, Donohoe, Respondent's president, re-jected Parsons' unconditional request for reinstate-ment to "any position" with the statement, "No,we don't have a job for you." It was not until afterParsons had filed unfair labor practice charges withthe Board that Respondent informed him by tele-phone that it had "a position available" and in-quired "whether or not he wanted to return towork," to which Parsons responded negatively(emphasis supplied).Thus, the context in which the offer was made isas clear as the offer is vague. Donohoe's confirm-ing letter to Parsons, however, is specific, un-equivocal, and unconditional; for, by stating thereinthat Parsons had rejected Respondent's offer of a"full-time job ...in your former position," Re-spondent specifically delineated all of the requisitesof a valid reinstatement offer that its actual offeri Respondent has excepted to certain credibility findings made by theAdministrative L aw Judge It is the Hoard's established policy not tooverrule an administrative law judge's resolutions with respect to credi-hilily unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall Products.Inc.. 91 NLRB 544 (1950), enfd 188 F2d 3h2 (3d Cir 1951) We havecarefully examined the record and find no basis for reversing hi, findingsInasmuch as the Administrative Law Judge did not credit testimonythat Par, ns wa* on the running board of the truck during his verbal ha-rassment of the replacement driver. we find it unnecessary to rely on hisassumption that Parsons was aboard the truck, and we do not adopt hisaccompanying rationale in Ihat regard250 NLRB No. 80failed to include. We cannot find on these facts, asthe Administrative Law Judge could not, that Re-spondent's offer of reinstatement was valid or thatit was tendered in good faith.Contrary to our dissenting colleague, we havenot concluded that Respondent's "confirming"letter "infected the earlier telephone offer and ren-dered it invalid." The offer was fatally defectivewhen made, and it reached that condition withoutany help from the subsequent "confirming" letter,which, as we pointed out supra, demonstrates "thecontext in which the offer was made."Our dissenting colleague argues that, if Parsonshad any doubt concerning the specific job offered,Moro Motors Ltd., 216 NLRB 192 (1975), placed onParsons the burden of inquiring whether or not theoffer was to reinstate him to his former position.Moro Motors, however, is inapposite, and the obser-vation concerning inquiry contained therein isdicta; for there the Board found that the reinstate-ment offer was "clearly for the job ...previouslyheld," and that the discriminatee "clearly did not"have "doubts" about that. Furthermore, Parsonswas not obliged to make such an inquiry, as Ameri-can Enterprises, Inc.,2cited by our colleague albeitfor different reasons, makes clear. There, the Boardfound adequate an offer to "hold the job open,"but also pointed out that, where the subject of re-turning to work is put as a question, as was done inthe instant proceeding, and not as an offer, such isa mere inquiry concerning a discriminatee's interestin returning to work and does not constitute an un-conditional offer of reinstatement. Inasmuch as theoffer was not unconditional, Parsons was under noobligation to inquire further into it, or to make adecision to accept or reject it, and his negative re-sponse to the offer, moreover, is of no conse-quence.3Our colleague contests the Administrative LawJudge's finding that the offer was defective becauseit did not specify the position to which Parsonswould be reinstated, arguing that Board law doesnot require such specificity. It is true that, in meas-uring the degree of specificity required against thestandard of clearly indicating the position involved,the Board has considered valid such offers as maybe construed as reasonably meeting that standard,and the Centac Corp,4and American Enterprises,supra, cases, cited by our colleague, are illustrativeof that principle. Centac, however, like American2I)) NLRH 114 (1972) See also Dobbh I/ouie\. a Division of SquibbfBeechnut, Inc., 182 Nl RB 675 (1970) J E. Plaoric UJg. Corporalion, 131NLRH ?99 (1961).:' Laminaiurng Servicci, Inc. 167 NL RB 234 (1967)4 179 N RB 313 (1969)554 FL.ATIR()N MATFRIALS COMPANYEnterprises, has greater significance than attributedto it by our colleague.In Centac. an offer to "report to work as soon aspossible," which was found to be valid by theBoard, was viewed by Member Jenkins in his dis-sent as not being unequivocal because, inter alia, itfailed to address the real possibility of a recurrenceof the discriminatory conduct. That possibility ispresent here also. Parsons already had been victim-ized by termination because of his participation inthe strike and by Respondent's unlawful refusal toreinstate him to "any position" at the time of hisrefusal to accept a position because "he felt that hewould be discriminated against because of thestrike." In view of the foregoing, he had goodcause to be wary, and Respondent should have re-sponded by tendering him an unequivocal offer if,indeed, it had a good-faith intent to employ him. Itchose, however, not to allay his expressed fear offuture discrimination against him, and, instead ofreassuring him that the past is not prologue, it rein-forced the artificiality of its offer by terminatinghim. Respondent's failure to include such neededassurance in its offer further impugns our col-league's underlying view that the offer was ten-dered in good faith and valid.Inasmuch as Respondent's offer of reinstatementto Parsons was not specific, was not unequivocal,and was not unconditional, we find little merit inour colleague's opposition to the AdministrativeLaw Judge's finding, with which we agree, thatParsons was deprived of a reasonable time inwhich to consider the offer. It is clear, as the Ad-ministrative Law Judge found, that Respondent'soffer of reinstatement to Parsons was invalid anddid not toll its backpay liability.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Flatiron PavingCompany d/b/a Flatiron Materials Company, FortCollins, Colorado, its officers, agents, successors,and assigns, shall take the action set forth in thesaid recommended Order.MEMBER PENELLO, dissenting in part:My only quarrel with my colleagues' decisionconcerns their adoption of the Administrative LawJudge's finding that Respondent did not make avalid offer of reinstatement to discriminatee Par-sons in late February 1979, some 9 months after theunlawful discharge occurred. Contrary to my col-leagues, I would find that the backpay period ter-minated with Parsons' rejection of Respondent'soffer.The Administrative Law Judge found, and it isnot disputed, that on or about February 22, 1979,Respondent telephoned Parsons. The conversationbegan with Respondentinforming Parsons that Respondent had a posi-tion available and asking the latter whether ornot he wanted to return to work. Parsons re-plied that he did not wish to return to workbecause as [sic] he felt that he would be dis-criminated against by Respondent because ofthe strike. Nothing more was said, and theconversation ended at that point.5The Administrative Law Judge found the offerdefective for two reasons. First, he stated that"Parsons was given no time in which to considerthe offer." However, the offer on its face did notimpose a time limitation. Furthermore, as theBoard stated in an analogous situation, Parsons'"immediate and unequivocal rejection of the offerwas obviously not influenced by any ...lack ofopportunity" to consider it. Moro Motors Ltd., 216NLRB 192, fn. 3 (1975).Second, the Administrative Law Judge relied onthe fact that "the position to which Parsons wouldbe reinstated was not specified." However, Boardprecedent does not require such specificity. Thus,in Centac Corp., 179 NLRB 313, 322 (1969), theBoard found that the respondent made valid offersof reinstatement when it sent letters to the discri-minatees asking them to "report for work as soonas possible." And in American Enterprises, Inc., 200NLRB 114, 115 (1972), an offer to "hold the jobopen" was held to be adequate, although the Boardstated that it "was not the most felicitous choice oflanguage," and that "an offer to the dischargees tohold 'your' jobs open would have been preferable."But, as the Board concluded in Moro Motors, 216NLRB at 193, "if [the employee] had any doubtsconcerning whether the offer was for the job hepreviously held ...he should have inquired."6' Sec IV. A, par 14. of the attached Decision Thereafter, Respondentsent Parsons a "confirming letter" which. the Administrative Law Judgefound, misstated the facts of the telephone conversation See fn 10 of theattached Decision I cannot follow my colleagues' reasoning that this sub-sequent letter somehow infected the earlier telephone offer and renderedit invalid Certainly, the Administrative Law Judge made no such find-ing Although my colleagues deny finding that the letter retroactively In-validated the offer. they provide no logical explanation for their relianceon the letter, and I therefore heliese that my interpretation is warrantedI It is totally unnecessary for the majority to point out to me thatMembher Jenkins dissented in Centac, or. for that matter, that then ActingChairman Fanning dissented in Moro Ha' ing read those cases. I am wellaware of the positions taken h5the participating Board Memhers Hll,-ecer. the mere fadc that one or the other of my colleagues in the majoritydissented in the ablhe-cited cases scarcely strikes me as a sufficicntreasoln for this Board as an instittuion to fail to fillo,v outstanding prece-deil555 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe same can be said for Parsons. Accordingly,I would find that Respondent's offer of reinstate-ment to Parsons was sufficient to toll its backpayliability.DECISIONS1ATIEMEN]I OF ITHE CASEBURTON LITVACK, Administrative Law Judge: Thiscase was heard before me in Denver, Colorado, onAugust 21, 1979, pursuant to an original consolidatedcomplaint in Cases 21-CA-5825 and 21-CA-5825-4,issued by the Regional Director for Region 27 onAugust 21, 1978, pursuant to charges filed by TeamstersConstruction Workers Local No. 13, herein called theUnion on May 16, 1978, and June 1, 1978, respectively,and an amended complaint in Case 27-CA-5825,' issuedby the Acting Regional Director for Region 27 on May18, 1979. The amended complaint alleges, in substance,that Flatiron Paving Company d/b/a Flatiron MaterialsCompany, herein called Respondent, violated Section8(a)(1) and (3) of the National Labor Relations Act,herein called the Act, by failing and refusing to reinstatean employee, Gary Parsons, after an economic strike.Respondent filed an answer, denying the commission ofany unfair labor practices and contending that Parsonsengaged in strike misconduct by threatening and harass-ing persons who were delivering products produced byRespondent. All parties were afforded full opportunity toappear, to introduce evidence, and to examine and cross-examine witnesses. Extensive briefs were filed by theGeneral Counsel and by Respondent and they have beencarefully considered.Upon the entire record in the case, and from my ob-servation of the demeanor of the witnesses, and havingcarefully considered the post-hearing briefs, I make thefollowing:FINDINGS OF FACTI. JURISDICTIONRespondent, a corporation duly organized under andexisting by virtue of the laws of the State of Colorado,maintains its principal office and place of business at FortCollins, Colorado, and is engaged in the manufacture andsale of ready-mix concrete products and services. Re-spondent annually sells and ships goods and materialsvalued in excess of $50,000 to firms which respectivelypurchase and receive goods and materials valued inexcess of $50,000 directly from places located outside theState of Colorado. Respondent admits, and I find, thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.Il. LABOR ORGANIZATIONRespondent admits, and I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.I The charge in Case 27-CA-5825-4 was resolved pursuant to an in-formal settlement agreement and, Iherefire, was severed from the com-plaintIII. ISSUES1. Whether on May 10 or 11, 1978,2 Gary Parsonsmade an unconditional offer to return to work followingan economic strike.2. Whether on May 10 or 11, Respondent dischargedParsons in violation of Section 8(a)(1) and (3) of the Act.3. Whether, if Parsons was not terminated on May 10or 11, Respondent violated Section 8(a)(1) and (3) of theAct by failing and refusing to reinstate Parsons on orabout May 17.4. Whether Respondent made a valid offer of reinstate-ment to Parsons on or about February 22, 1979, andthereby tolled any existing backpay liability.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsRespondent operates ready-mix concrete productionplants at Loveland, Greeley, and Fort Collins, Colorado.At all three facilities, the Union is the collective-bargain-ing representative of certain of Respondent's employees,including drivers, mechanics, and yard workers. DonaldDonohoe is Respondent's general manager and president,and Howard Schwartz is the area manager for the FortCollins facility. Both Donohoe and Schwartz maintainoffices at the latter facility.The most recent collective-bargaining agreement be-tween Respondent and the Union expired on May I. Onthat date, since negotiations on a successor collective-bargaining agreement had broken down, employees inthe aforementioned job classifications began an economicstrike and engaged in picketing at all three Coloradofacilities. In anticipation of the strike, on May 1, Dono-hoe distributed a letter to Respondent's striking employ-ees. The letter, in pertinent part, stated:In view of the totally non-union climate whichexists in our industry in Loveland, Greeley, andFort Collins, it is our intention to continute our op-erations in spite of the strike. You should be awareof the fact that it is our legal right to continue ouroperations. For those employees who wish to workand return to work, employment is available. If youchoose not to return to work, it will be necessary toseek a permanent replacement for you.In fact, Respondent hired replacements for some of itsstriking drivers at all three facilities and continued toengage in its normal operations.Whatever the effect of the strike on Respondent's op-erations, by on or about May 5, striking employees atGreely and Loveland either began returning to work orinforming Respondent of their intent to return to workon the following Monday, May 8. According to employ-ee Ronald Beeson, a mechanic employed at both theGreeley and Loveland facilities, on or about May 3, hespoke to Shcwartz concerning Respondent's May I letterand the possibility of his return to work. Beeson toldSchwartz that he had not yet made up his mind whether2 All dates herein are in 1978 unless otherwise specified556 FIATIRON MATERIALS CONMPANYor not he would return to work.:' Thereupon, on May 5,the striking Loveland employees, including Beeson, ver-bally notified the Loveland area manager that theywould be returning to work on May 8. However, onMonday because of illness, Beeson did not report forwork. On the following morning, Donohoe called himand inquired as to whether Beeson was going to returnto work. Beeson told Donohoe that he had made up hismind to return to work but did not report on Mondaybecause he was sick. While Donohoe denied speaking toBeeson prior to the latter returning to work at the Love-land facility, inasmuch as he impressed me as being anhonest and forthright witness, I credit Beeson as to thisconversation.While at the Fort Collins facility there was no massoffer to return to work at the Loveland and Greeleyfacilities, during the first week of the strike, individualstrikers did cross the picket line and return to work. OnMay 8, the remaining Fort Collins strikers met at thehome of employee John Bowser with officials of theUnion. The union officials attempted to convince thestrikers to keep the strike going; however, after themeeting, the Fort Collins employees decided that eachman would decide for himself whether or not to abandonthe strike. Among the employees present at this meetingwere John Bowser, William Rodda, and Gary Parsons.The main effect of the meeting was that picketing at theFort Collins facility ceased on that day or the followingday.On Wednesday, May 10, or Thursday, May II, Par-sons and Rodda met at the latter's house to discusswhether they should end the strike and return to work.According to Parsons, in the late afternoon after Roddahad spoken to Donohoe that morning about returning towork,4he telephoned Respondent's office and asked tospeak to Schwartz. When the receptionist informed himthat Schwartz was unavailable, Parsons asked to speak toDonohoe. Donohoe came on the line, and Parsons intro-duced himself, giving his name and job classification.Donohoe replied that he knew who Parsons was. Par-sons then asked if there were any positions available.Donohoe replied, "No, we don't have a job for you."According to Parsons, he then said thank you and hungup the telephone. Nothing more was said.Donohoe testified to a different version of this conver-sation with Parsons. According to Donohoe, he andGary Clark, Respondent's office manager, were in Dono-hoe's office at the Fort Collins facility late in the after-noon on May II when the receptionist opened the officedoor and informed Donohoe that Parsons was on thetelephone. Donohoe answered the telephone, and Par-sons asked if there were any job openings. Donohoe re-plied that he did not know and told Parsons to call3 Schwartz did not deny either the occurrence of. or the substance of.this conversationI Bill Rodda contradicted Parsons regarding the timing of the tele-phone calls to Donohoe rhus. Rodda iestified that l'arsons maide histelephone call to Donohboe in the morning, and he IRodda) made his tcle-phone call to Donohoe in the afternoon Despite the contradiction be-tween Parsons and Rodda as to the timing of the telephone call. inas-much as both Donohoe and Parsons stated Ihat the telephone call fromParsons was made in the afternoon. I find that Parsons' tlephone callwas in the afternoonHoward Schwartz. According to Donohoe, that was theextent of the conversation. Clark was called as a cor-roborating witness by Respondent: however, he testifiedthat he did not listen to the entire conversation but couldonly testify as to what Donohoe said on the telephone.According to Clark, Donohoe said that he was not in-volved in hiring procedures and that Parsons needed toget hold of Schwartz because he was doing the hiring.According to Clark. Donohoe continued, saying that hewas unaware of any openings at the time.After careful analysis of the record, I credit Parsons'version of the conversation over those of Donohoe andClark for the following reasons. First, Parsons impressedme as being an honest and forthright witness. Secondly,inasmuch as employees Beeson and Bowser credibly tes-tified5that Donohoe spoke to each of them, prior totheir return to work about returning to work, I cannotaccept Donohoe's assertion that he was in no way in-volved in the hiring process and, thus, could not have in-formed Parsons that there were no jobs available forhim. This is buttressed by the fact that Donohoe was in-ternally inconsistent on this point, having admitted adirect role in the return to work of employee Bowser.Third, as demonstrated above, Donohoe and Clark con-tradicted each other as to what Donohoe said to Parsonsduring the telephone conversation. Finally, both Dono-hoe and Clark were internally inconsistent in their re-spective testimonies regarding the conversation. Ac-cordingly, I find that Donohoe concluded his conversa-tion with Parsons by stating to Parsons, "No, we don'thave a job for you."The record is quite clear that prior to their conversa-tion, Donohoe was well aware of an employee namedGary Parsons. Thus, during the first week of the strike,Donohoe, in his position as general manager of Respond-ent, received several reports of alleged violence and in-timidation of strike replacements by striking employeesat all three of Respondent's facilities. Included amongthese were incidents of mass picketing, a rock thrownthrough the driver's window of a company truck, theopening of a water valve on a company truck and theresulting loss of a load of concrete, the following ofs Employee HBowser wa a bulk truckdriser for RespondenL. workingout of the Fort Collins facility After the May 8 meeting between thestriking employees and union officials. Bowser decided that he wouldbreak the strike and return to work Thus, in the afternoon of May 10,. hewent to the plant and spoke to Schwartz and Donohoe about returniligto work The record discloses. and I find. that Donohoe was inolsed inthe discussions with Bowser to the extent of questioning Browser afterthe latter had asked about his seniority. "[are you] more interested in se-niortty or the job."6 Donohoe and Clark testified to slightly sarying acciunis of Dl)ono-hoe's response io Parsons' inquiry about job openings during the conscersation Thus, at one point. Donohoe testified that he told Parsonr he didnot know and that Parsons should call Howard Schwartz At anotherpoint. Donohoe testified that he told Parsons that he t[)oninohrc) was inotdoing the hiring and that l'arsons would hasce it get hold of HiowardSchwartz While the difference in these rcspon'se' i, not great, glvcn theimportanlce of this conlsersatitll .land Donoihoe' other testimolni;l inicon-sislenies. I heliteve the sarilances are significant As lo Clark. oin dlrcctexaminatiln, he testified that Dt)nohoe responlded tlo i'arsions' inquirinigsaying that Parsons needecd to get hold ofI Schuartz hbecauIse Schu.lrt,was doing the hiring and that he I)Donolhoc) wa,s una.are of ans open-ings all that time In reponl, to a qluesttlin from me. Clark denited gisingthe aforementrionecd testimllmon aerririg. "If I thd. I misspoke inscelf"557 I)ttClSl()NS OF- NAI'I()ONAL I.ABO)R R.LA II()NS t()ARI)strike replacements to their homes by striking employees,and an incident, involving Parsons, on May 5 at a jobsitclocated at 2809 West Lake Street in Fort Collins. Basedupon the aforementioned conduct, Respondent sought,and obtained, on May 8 a temporary restraining orderagainst the Union and certain individual strikers, includ-ing Parsons, restraining said individuals from, amongother things, engaging in any violent, coercive, threaten-ing, or intimidating activity of any kind. In addition,criminal charges were filed against an employee at theGreeley facility.The May 5 incident at West Lake Street in Fort Col-lins involved Parsons allegedly threatening and intimidat-ing a strike replacement driver who was delivering aload of concrete for Respondent to a construction site.The circumstances of this incident are in dispute. Theproject was a single-family dwelling construction site,and Respondent was engaged to supply ready-mix con-crete for the footings and the foundation. The F & FCompany, a subsidiary of Respondent, was engaged asthe subcontractor for the setting of the forms and foot-ings and the laying of the foundation. On May 5, aready-mix concrete truck, driven by a strike replacementdriver, pulled out of Respondent's Fort Collins facility,and Parsons and Rodda, riding in a green Toyota pickuptruck, followed it in order to determine the driver's des-tination and to engage in picketing around the truck. Theready-mix truck arrived at the Wesi Lake Street project,and Rodda and Parsons arrived a few moments later.According to Douglas Brandt, an employee of F & FCompany, after they arrived at the jobsite, Parsons andRodda began speaking to the F & F Company crew.Shortly thereafter, as the concrete pour began, whileRodda remained speaking to the F & F Company em-ployees, Parsons walked over to the driver's side of theconcrete truck and spoke to the driver, who at all timesremained inside the cab of the truck but with thewindow rolled down. According to Brandt, while hespoke to the driver, Parsons stood on the running boardof the truck and as he spoke, Parsons became more andmore agitated. Brandt further testified that while hecould not recall everything that Parsons said, he didrecall Parsons "calling [the driver] a scab, and chickenshit and was going to do facial damage to [the driver]sometime later on if he continued to be a driver." Brandttestified that Parsons' statement must have bothered thedriver because the latter "looked scared" and was not re-sponding to Brandt's hand signals regarding the concretepour. Brandt further testified that the entire incidentlasted at least 30 minutes and, as a result of Parsons' ac-tions on the project, the F & F Company foreman post-poned all work for the remainder of the day.Ron Niswender, a supervisor of Respondent, testifiedthat he also followed the ready-mix truck to the WestLake Street project that afternoon and pulled in behind apile of dirt approximately 100 yards away from the truckto observe what, if anything, would happen. Accordingto Niswender, a green Toyota pickup truck arrived atthe jobsite shortly thereafter, Parsons and Rodda left thepickup, and Parsons immediately walked over to theready-mix truck and began speaking to the driver. Ac-cording to Niswender, a few seconds later, Parsons"crawled up on the fender of the truck," causing Nis-wender to drive out from behind the dirt pile over to theproject. Niswender further testified that, when he ar-rived at the jobsite, Parsons and Rodda walked over tohim. According to Niswender, he told them that theyhad better "knock off this stuff and get back to work or[he] was going to call the police." Niswender testifiedthat the entire incident lasted no longer than 2 to 5 min-utes, and other than the replacement driver and the F &F Company foreman, Parsons spoke to no one else onthe project. Respondent did not call the replacementdriver as a witness to testify as to what occurred and asto what was said during the incident.According to Parsons, he and Rodda followed Re-spondent's replacement driver out to the West LakeStreet project in Rodda's Toyota pickup truck and ar-rived at the project shortly after the ready-mix truck.Prior to the start of the pour, Rodda and Parsons spoketo members of the F & F Company crew, and, accordingto Parsons, as soon as the pour began, he approached thetruck and spoke to the replacement driver. Parsons fur-ther testified that at no time did he come closer than 6 to8 feet from the truck and that at all times the driver re-mained in the truck cab. Further, while denying that hewas "worked up," Parsons did admit that he raised hisvoice, called the driver a scab, asked the driver why washe driving during a labor dispute when he was takingjobs from the strikers, and admitted calling the driver achicken shit and telling the driver that he could find thedriver any place in the Fort Collins area if he (Parsons)ever had to do so. While specifically denying that heever climbed onto the trucks' running board to speak tothe driver, Parsons could only not recall whether hethreatened to do facial damage to the driver. After theconversation with the driver, according to Parsons, heand Rodda were preparing to leave the jobsite when Nis-wender drove up in a pickup truck and the three of themengaged in a conversation. Niswender told Parsons andRodda that they were crazy for striking and that theyshould come back to work because they could not winthe strike and were in danger of losing their jobs. Par-sons also recalls Niswender saying that Respondent wasgoing to obtain an injunction. Parsons testified that theentire incident lasted for approximately 30 minutes.Rodda's testimony about the incident was rather hazy.Thus, he testified that at all times he was at least 10 to 15feet from Parsons and that, while he could not recall theconversation between Parsons and the driver, he heardno threats from Parsons. Finally, Rodda did not recallseeing Parsons on the fuel tanks or the running board ofthe truck.In reconstructing what I believe occurred at the WestLake Street project on May 5, I rely upon portions of,and discredit other portions of, both the testimonies ofParsons and Brandt.7Accordingly they both agree thatI lhc crelililng lif prltionS Il I)ilF ro)1n,'.ind Ifilrlli'h fCnTtii llonic Is r[-qilircd Illlder tlc circur'llallatn tlis alhi .aid dolld c, n() rqirCt rClc-imoi olf their ciltir tcsitimiunis ( urCIiiu ( au r,, Irn. 21 NLRIH 17(1'74) "Nolilt g Is mlr cr,11infl i lll )i 1tm o hetlicic sc Ol alid not altl Of* hl. 1 il nsX "sa," Edwurd /'rliportatint (Comluil. 187 NI R 1t , 41)70). enf.l 417 F 2d 502 (51h £'l 1`71 )558 FIlATIRO(N MATERIAI.S COMPANYParsons and Rodda arrived at the jobsite after Respond-ent's ready-mix concrete truck and that Rodda and Par-sons spoke to members of the F & F Company's crew,including Brandt, prior to the start of the concrete pour.While Parsons and Brandt differ as to what occurred andwhat was said during the conversation between Parsonsand the the replacement driver, I credit Brandt's testimo-ny that Parsons did, in fact, threaten the replacementdriver with some sort of facial damage if Parsons sawhim driving again, and I credit Parson's testimony that,at all times during the conversation with the replacementdriver, he was no closer than 6 to 8 feet from the truckand never climbed onto the running board or the fueltank of the truck. Thus, regarding what he said duringhis conversation with the truckdriver, I find that Par-sons' testimony was vague and that he could not specifi-cally recall what he did say during the conversation.Moreover, based upon his admissions as to what he didsay during the conversation, I find it entirely plausiblethat Parsons did, in fact, threaten the driver with somesort of facial damage. As to Brandt's assertion thatduring his conversation with the driver Parsons was onthe running board of the truck, I find it significant thatBrandt considered this particular fact to be extremely im-portant in the scheme of the incident. Yet, in his state-ment to the police, which, while not sworn to, wassigned by him and given just I day after the incident,Brandt did not mention that Parsons was on the runningboard of the truck. This is especially important, forBrandt admitted that his recollection of the incident wasfresh in his mind when he made his statement to thepolice. Moreover, as noted above, without giving any ex-planation, Respondent failed to call as a witness the re-placement driver.8After the confrontation between Par-sons and the replacement driver, crediting Brandt, I findthat the driver was nervous and shaken and that no morework could be accomplished that day. Also, creditingParsons, prior to leaving the jobsite, I find that Parsonsand Rodda had a conversation with Niswender in whichthe latter attempted to convince Parsons and Rodda toabandon the strike and return to work. Finally, both Par-sons and Brandt agree, and I find, that the incident onthe West Lake Street project lasted for approximately 30minutes.Soon after speaking to Parsons, Donohoe informedSchwartz that Parsons had called and asked whetherthere was a job opening. While the record establishesthat there were no ready-mix driver positions availableon or about May 10 or 11, Respondent admits, and Ifind, that such a position became available on May 17,when Respondent hired an individual named M. G.Meyer as a ready-mix driver. According to Schwartz, hedid not hire Parsons for the position inasmuch as Parsonsdid not call him after speaking to Donohoe. However,Schwartz admitted that he would not have reinstatedParsons without some resolution of Respondent's con-templated action of bringing criminal charges against' In reconstructing What occurred during the incident on May 5 atWest Lake Street projectl I have not relied on Ihe testimony of Nis-wender I found him to he a lotally unreliahle 'ilnes% and helie.e Ihat hetailored hi% tesimony to fit Respondenls versiln of the tfactParsons for the aforementioned West Lake Street projectincident.There was no further contact between Parsons andRespondent until February 22, 1979. On or about thatdate, upon being notified that Parsons had filed chargeswith the NLRB concerning his discharge. Clark andSchwartz telephoned Parsons at his home. There is littledispute as to what was stated during this conversation.Clark began by informing Parsons that Respondent had aposition available and asking the latter whether or not hewanted to return to work. Parsons replied that he didnot wish to return to work because he felt that he wouldbe discriminated against by Respondent because of thestrike. Nothing more was said, and the conversationended at that point. On the next day, Clark prepared aconfirming letter of the telephone conversation, whichDonohoe signed and which states, in pertinent part:This letter will confirm the telephone conversa-tion between you and Mr. Schwartz and Mr. Clarkof this office ...[during which] you were offereda full-time job with this company in your formerclassification.... We now have two openings andwe're able to offer you a job. Since you are not in-terested in returning to work and did reject ouroffer of employment, we will so note in your per-sonell [sic] record and file a copy of this letter inyour file.B. Discussion and FindingsThe law on the status of economic strikes is well set-tled that such individuals retain their status as employeesduring the period of a strike, and upon unconditional ap-plications for reinstatement, if at the time of said uncon-ditional applications their previous positions are filled bypermanent replacements, economic strikers are entitledto reinstatement as positions become available. Further-more, when positions become available, an employercannot lawfully ignore outstanding applications for rein-statement from economic strikers and, indeed, must seekthem out absent legitimate and substantial business rea-sons. The Laidlaw Corporation, 171 NLRB 1366, 1369-70(1968), enfd. 414 F.2d 99 (7th Cir. 1969). Further, theSupreme Court has long recognized that actions takenagainst strikers are inherently destructive of Section 7rights. N.L.R.B. v. Great Dane Trailers, Inc., 388 U.S. 26,33 (1967). Accordingly, in cases such as herein involved,the Board places the burden upon an employer to estab-lish that it had sufficient, legitimate, and substantial busi-ness reasons for refusing to take back an economic strik-er. Birch Tree Number One. Incorporated d/b/a BirchView Manor, 243 NLRB No. 87 (1979); The Laidlaw Cor-poration, supra.Herein, it is clear that the employees of Respondent atits three Colorado facilities were engaged in an economicstrike during the first week of May 1978. Therefore,under the applicable Board law, the first issue to be de-cided is whether Parsons made an unconditional applica-tion for reinstatement during his conversation with Don-ohoe on May 10 or 11. It is not in dispute that, afteridentifying himself, Parsons asked Donohoe if there were I)ECISIONS OF NATIONAL. I.ABOR RELATIONS BOARDany positions available. General Counsel argues that thisinquiry was understood as an expression of a desire toreturn to work; while Respondent asserts that the ques-tion did not rise to the level of an unconditional offer toreturn to work and that Donohoe could not reasonablyinfer that Parsons necessarily wanted to be reinstated. Inthe circumstances of this case, I agree with GeneralCounsel that Parsons' question constituted an uncondi-tional application for reinstatement and I am convincedthat Donohoe understood that such was the intent ofParsons' questions. Thus, prior to his conversation withParsons, Donohoe must have been aware that strikingemployees at Respondent's Greeley and Loveland facili-ties had already returned to work, that other drivers,such as Beeson, and mechanics at the Fort Collins facili-ty had offered, and were returning, to work, and thatthere was no further picketing at the Fort Collins facili-ty. Accordingly, when Parsons spoke to him, I believethat Donohoe was well aware that the strike was effec-tively broken and that he understood Parsons' questionnot as a mere inquiry as to whether there were an availa-ble jobs but rather as a specific request by Parsons to bereinstated to his prior position. In so finding, I am cogni-zant that Parsons did not specifically state that he wasunconditionally offering to return to work; however, it isaxiomatic that the Board does not require an " artistic re-quest for reinstatement" but rather, in each case, deter-mines whether the facts warrant conclusion that an indi-vidual desired reinstatement. Colonial Manor Convalescent& Nursing Home, A Division of the La Grange Land Cor-poration, 184 NLRB 693 (1970); Miklos Sperling, an Indi-vidual d/b/a Merz Engineering Company, 168 NLRB 245(1967); Master Touch Dental Laboratories, Inc., 165NLRB 585, 589 (1967), reversed 405 F.2d 30 (2d Cir.1968).Having so concluded and having previously creditedParsons that Donohoe replied to Parsons' question bystating, "No, we don't have a job for you," I believe, inagreement with the General Counsel, that Donohoe, bythis statement, explicitly terminated Parsons. Thus priorto this conversation, it had been Donohoe's decision toseek an injunction against the Union and several of Re-spondent's employees, including Parsons, enjoining themfrom engaging in certain alleged acts of picket line mis-conduct. Moreover, Donohoe had previously pressedcriminal charges against an employee at Respondent'sGreeley facility from engaging in misconduct. Finally,while he spoke to Parsons, Donohoe was actively con-sidering the pursuit of criminal charges against Parsons.In these circumstances, the conclusion is warranted thatRespondent had no intent of ever recalling Parsons towork and that Donohoe seized upon the opportunitypresented by his telephone conversation with Parsons toterminate the latter. This conclusion is further buttressedby the fact that 7 days later, on May 17, despite beingaware that Parsons had spoken to Donohoe about a posi-tion, Area Manager Schwartz did not recall Parsonswhen a ready-mix driver position became available.While offering Respondent's defense that he was waitingfor Parsons to call him, Schwartz admitted that he didnot believe that Parsons was eligible for reinstatementbecause of the possibility of criminal charges. I find thisadmission highly enlightening.Respondent's alternate defense concerns Parsons' con-duct at the West Lake Street jobsite on May 5. Respond-ent asserts that if I were to find, as I have, that Parsonsunconditionally requested reinstatement and was eitherterminated or denied such reinstatement, Respondentnevertheless was not obligated to reinstate Parsons be-cause of his misconduct during the term of the strike.The General Counsel contends that Parsons did not, infact, engage in any conduct privileging a refusal to rein-state him. Clearly, the record herein supports the findingthat Respondent was motivated in terminating Parsonsby his alleged misconduct on May 5. Accordingly, thecentral issue is whether that conduct was "sufficiently se-rious" to justify his termination by Respondent on May11. Birchview Manor, supra.The credited testimony regarding the May 5 incidentat the West Lake Street project establishes that Parsonsand Rodda followed one of Respondent's ready-mixtrucks, which was driven by a replacement driver, to thejobsite, that Parsons and Rodda remained at the projectfor approximately 30 minute during the pendency of aconcrete pour and that, during the pour, Parsons verbal-ly assaulted the replacement driver. More specifically, Ifind that Parsons called the replacement driver a scab,cursed at the driver, threatened to do facial damage tothe driver if he continued to work for Respondent, andthreatened that he (Parsons) could locate the driverwhenever he wanted to do so. Further, there is no credi-ble evidence that Parsons ever physically touched thedriver or the truck or accompanied his verbal threatswith any sort of physical actions or gestures. The Boardhas long held that, although an employee may actuallyhave engaged in misconduct, he or she may not bedenied reinstatement absent a showing that the miscon-duct was so violent or of such a serious character as torender the employee unfit for future service. MP Indus-tries, Inc., et al., 227 NLRB 1709, 1710 (1977). Moreover,"mere verbal abusive language and threats not accompa-nied by any physical acts or gestures that would provideadded emphasis or meaning to the words are not a suffi-cient basis to deny reinstatement after a strike. However,physical assault and conduct that gives threats a sense ofimmediacy and credence would justify a refusal to rein-state." Birchview Manor, supra; W. C. McQuaide, Inc., 220NLRB 593 (1975). Accordingly, while the words usedby Parsons may well have been threatening and intimi-dating to the replacement driver, I believe that mereverbal abuse in the form of obscene language and threats,unaccompanied by any physical actions or gestures thatadd meaning to the words, does not arise to that leveljustifying disqualification from reinstatement, and, there-fore, conclude that Respondent violated Section 8(a)(1)and (3) of the Act by terminating Parsons after he madean unconditional application for reinstatement. Transpor-tation Enterprises, Inc., 240 NLRB 551 (1979); Giddings &Lewis, Inc., 240 NLRB 441 (1979); MP Industries. Inc.,560 FLATIRON MATERIAI.S COMPANYsupra at 1711; Valley Oil Co.. Inc., 210 NLRB 370, 377(1974).9Respondent next argues that even assuming that Par-sons was terminated in violation of the Act, its backpayliability was tolled on February 22, 1979, when Parsonsrejected Clark's unconditional telephonic offer of em-ployment. Analysis of the aforementioned conversationreveals two significant details-the position to whichParsons would be reinstated was not specified and Par-sons was given no time in which to consider the offer.The Board has long held that offers of reinstatementmust be specific and unconditional and must give the re-cipient reasonable time in which to consider the offer. Inthese circumstances, I do not believe that this telephoneconversation constitutes a valid offer of reinstatement.Thus, it is traditional Board law that offers of reinstate-ment must be specific and unconditional and must givethe recipient reasonable time during which to considerthe offer. Moro Motors, Ltd., 216 NLRB 192 (1975). Ac-cordingly, in the circumstances of this case, especiallynoting the oral nature of the offer, I find that Respond-ent's offer of employment was not sufficient to toll itsbackpay liability herein. William Dong, an Individual Pro-prietorship d/b/a Woodland Supermarket, 237 NLRB 1481(1978); Murray Products, Inc., 228 NLRB 268, 269 (1977),enfd. 584 F.2d 934 (9th Cir. 1978); Jimmy Dean MeatCompany, Inc., of Texas, 227 NLRB 1012 (1977).10 Final-ly, while the record establishes that Parsons' state ofmind at the time of the "offer" was not to return towork for Respondent, the Board has "consistently ...discounted statements, prior to a good-faith offer of rein-statement, indicating unwillingness to accept reinstate-ment" as reflecting "a momentary state of mind that issubject to change" and a decision "made in the heat ofdissatisfaction with ...Respondent." Heinrich Motors,Inc., 166 NLRB 783, 785-786, enfd. 403 F.2d 145 (2dCir. 1968) (emphasis supplied). I believe the latter to bean accurate reflection of Parsons' state of mind on Feb-ruary 22.In summation, I find that Respondent violated Section8(a)(1) and (3) of the Act by terminating Gary Parsons,an economic striker, upon his unconditional applicationfor reinstatement.V. REMEDYHaving found that Respondent engaged in unfair laborpractices, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act. As I9 My decision woud be the same even if I were to credit Brandt's tesli-mony that Parsons was on the running board of the truck during hisverbal harassment of the replacement driver Thus. Respondent offeredno credible testimony that Parsons jumped on the running board to addemphasis to his verbal threats and, indeed, there is not a scintilla of evi-dence as to how long Parsons was on the running board However. moreimportantly, I do not believe that Parsons' mere presence on the runningboard, without evidence that he touched the replacement driver. is thetype of "physical action or gesture" serious enough to justify disqualifica-lion from reinstatement Gidding & Lei's. Inc. supra.'o In my decision. I have not given credence to Respondent's "con-firming letter" of the telephone conversation, v hich letter. I find. misstat-ed the facts of the telephone consersation Moreover, the wording of theletter suggests that Respondent's offer expired after the telephone conser-sation.have found that Respondent unlawfully discharged Par-sons, I shall recommend that Respondent be ordered tooffer him immediate and full reinstatement to his formerposition or, if that job no longer exists, to a substantiallyequivalent position without prejudice to his seniority orother rights and privileges. I shall further recommendthat Respondent be ordered to make him whole for anyloss of earnings he may have suffered as a result of thediscrimination against him by payment to him of theamount he normally would have earned from the date ofhis termination, on May 10 or 11, 1978, with backpay tobe computed in the manner prescribed in F. W. Wool-worth Company, 90 NLRB 289 (1950), and with interestas prescribed in Florida Steel Corporation, 231 NLRB 651(1977). (See, generally, Isis Plumbing & Heating Co., 138NLRB 716 (1962).)CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By discharging Gary Parsons on or about May 10or 11, 1978, and thereafter not reinstating him because heengaged in protected concerted activities, Respondent in-terfered with, restrained, and coerced employees in theexercise of the rights guaranteed them by Section 7 ofthe Act and, thereby, committed unfair labor practiceswithin the meaning of Section 8(a)(l) and (3) of the Act.4. These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.On the basis of the foregoing findings of fact and con-clusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER tThe Respondent, Flatiron Paving Company d/b/a Fla-tiron Materials Company, Fort Collins, Colorado, its of-ficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Discharging, refusing to reinstate, or otherwise dis-criminating against employees in regard to hire or tenureof employment, or any term or condition of employment,because they engage in union or protected concerted ac-tivities.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirright to engage in or refrain from engaging in any or allof the activities specified in Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Offer Gary Parsons immediate and full reinstate-ment to his former job or, if that job no longer exists, to'I In the erent no exceptions are filed as pro, ided h b Sec 102 40 ofthe Rules and Regulations of the National Labor Relations Board. thefindings. concllusions. and recommended Order herein shall. as pro,.idedin Sec 102 48 of the Rules and Regulations, he jdopled hy the Board andbecome its findings. coinclusions. and ()rdcr and all obje ctions theretoshall he deemed saioed for all purpose,561hl DECISIONS OF NATIONAL LABOR RELATIONS BOARDa substantially equivalent position without prejudice tohis seniority or other rights and privileges, and make himwhole for any loss of earnings he may have suffered asthe result of the discrimination against him in the mannerset forth in the section of this Decision entitled"Remedy."(b) Post at its Fort Collins, Colorado, facility, copiesof the attached notice marked "Appendix."'2 Copies ofsaid notice, on forms provided by Respondent, shall beposted by it immediately upon receipt thereof and bemaintained by it for 60 consective days thereafter in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 27, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.12 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTIICE TO EMPIOYEESPOSTED BY ORDER OF THENATIONAL LABOR REL ATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge, refuse to reinstate, orotherwise discriminate against employees withregard to their hire, tenure, or any other term orcondition of employment because they engage inunion or other protected concerted activities.WE WILL offer Gary Parsons immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rightsand privileges and WE WILL make him whole forany loss of earnings he may have suffered as aresult of our discrimination against him.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of their right to engage in or refrainfrom engaging any or all of the activities specifiedin Section 7 of the Act.FLATIRON PAVING COMPANY D/B/A FLAT-IRON MATERIALS COMPANY562